Mb. Justice Hutchison
delivered tlie opinion of tlie Court.
This is an appeal from an order overruling a motion to strike an answer filed within the time specified in the judgment affirmed in case No. 5961, ante, p. 896, and before the filing of any notice of appeal from that judgment. The sole ground of the motion was the alleged want of jurisdiction to proceed further in the case pending a determination of the appeal perfected after the filing of the answer, but before the filing of the motion. Conceding without holding that the order was appealable, the error, if any, in overruling the motion was harmless for the same reason that the error, if any, in granting an extension of time within which to answer was harmless.
The order appealed from mil be affirmed.